United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 28, 2003

                        FOR THE FIFTH CIRCUIT            Charles R. Fulbruge III
                                                                 Clerk


                            No. 03-30373
                          Summary Calendar



JESSIE T. CARTER,

                                     Plaintiff-Appellant,

versus

EAST BATON ROUGE PARISH PRISON;
UNKNOWN MOORE, Deputy;
UNKNOWN ELGINFRISK, Deputy,

                                     Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                        USDC No. 02-CV-1021-D
                         --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Jessie T. Carter, Louisiana state prisoner # 333544, appeals

the district court’s dismissal without prejudice of his 42 U.S.C.

§ 1983 complaint for failure to exhaust his prison administrative

remedies.   Carter argues that he attempted to exhaust his prison

remedies in the East Baton Rough Parish Prison system, but

received no response.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30373
                                 -2-

     The exhaustion requirement applies to all inmate suits

regardless of the forms of relief sought or the remedies offered

by the administrative procedures.    See Booth v. Churner, 532 U.S.

731, 739 (2001).   Carter was therefore required to exhaust his

administrative remedies.   Clifford v. Gibbs, 298 F.3d 328, 332

(5th Cir. 2002).

     Although defenses may be available to the exhaustion

requirement, Carter has failed to assert any valid basis for the

assertion of a defense.    See Days v. Johnson, 322 F.3d 863, 866

(5th Cir. 2003).   The judgment of the district court is AFFIRMED.

Carter’s motion for the appointment of counsel is DENIED.     See

Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).